Citation Nr: 9930835	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
sinusitis, headaches, a sleeping disorder (anxiety), and a 
digestive disorder, and, if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which held that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for sinusitis, headaches, a 
sleeping disorder (anxiety), and a digestive disorder.

This case was originally before the Board in September 1998, 
at which time it remanded the matter back to the RO for 
further evidentiary development.

As the Board noted in its September 1998 remand, the veteran 
has also claimed that the disorders for which he is currently 
seeking service connection are part of an undiagnosed illness 
attributable to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board finds that 
this represents a new basis of entitlement to service 
connection for sinusitis, headaches, a sleeping disorder 
(anxiety), and a digestive disorder.  However, since that 
basis has not been developed by the RO, it is not currently 
before the Board.  It is referred back to the RO for proper 
action.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
sinusitis, headaches, a sleeping disorder (anxiety), and a 
digestive disorder was denied by the RO in a January 1996 
rating decision.  The reason for the RO's denial, in essence, 
was that no competent evidence of record indicated that the 
veteran's claimed disabilities were incurred in or related to 
service.

2.  The veteran, in a January 1996 letter from the RO, was 
apprised of the RO's rating decision and of his procedural 
and appellate rights.  No notice of disagreement from the 
veteran was received within the subsequent one year period.  
He sought to reopen his claim in July 1997.

3.  The evidence added to the record subsequent to the 
January 1996 rating decision consists of a VA outpatient 
record and a copy of the veteran's form DD-214.

4.  No additional evidence has been received since the 
January 1996 rating decision indicating that sinusitis, 
headaches, a sleeping disorder (anxiety), or a digestive 
disorder was incurred in or is related to service.


CONCLUSIONS OF LAW

1.  The January 1996 RO rating decision denying the veteran's 
claims seeking entitlement to service connection for 
sinusitis, headaches, a sleeping disorder (anxiety), and a 
digestive disorder are final.  38 U.S.C.A. § 7105  (West 
1991); 38 C.F.R. § 20.302(a)  (1999).

2.  Evidence received since the January 1996 rating decision 
is not new or material, and, thus, the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that a rating decision pertaining to this 
matter was rendered in January 1996, denying the veteran 
entitlement to service connection for sinusitis, headaches, a 
sleeping disorder (anxiety), and a digestive disorder.  In 
that decision, the RO, finding no service medical records in 
the claims file, indicated that these alleged conditions were 
incurred during service.  The veteran was notified of this 
decision in a January 1996 letter from the RO.  He did not 
initiate an appeal of the RO's decision within a year of 
being notified.  Thus, that decision is a final decision.  
38 C.F.R. § 20.302(a)  (1999).

In July 1997, the veteran sought to reopen his claims with 
new and material evidence.  The RO, in a February 1998 rating 
decision, denied the claims, determining that new and 
material evidence had not been submitted.  The veteran 
properly appealed this decision.
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999) .  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


III.  Evidence

a.  Previously-considered evidence

The evidence before the RO in January 1996 consists of VA 
medical records.

A November 1994 VA outpatient report shows that the veteran 
was seen with complaints of "trouble" with his sinuses.  An 
associated electrocardiogram (ECG) reflects normal sinus 
rhythm with occasional premature supraventricular complexes.

A May 1995 VA examination report consists of results of 
several specialized evaluations.  A mental disorders report 
indicates that the veteran complained of stress, nervousness, 
crying spells, and anger.  He reported that he was first 
treated during service on or about 1990 or 1991.  Mental 
status examination revealed a depressed mood, preoccupation, 
and past suicidal thoughts.  He denied any hallucinations or 
homicidal feelings.  Insight was fair; judgment was fair-to-
poor because of an anger control problem.  Concentration and 
attention span were mildly decreased.  Diagnosis was 
dysthymia and anxiety disorder.

VA neurological examination report indicates subjective 
complaints of headaches, sinus congestion, occasional sleep 
problems, irritability, and difficulty getting along with 
others.  Neurological examination revealed that the veteran 
was fully alert and well-oriented.  Language function, 
cognitive function, motor system, and sensory testing was 
normal.  Deep tendon reflexes, coordination, and gait were 
also normal.  Diagnosis was headache, mild in intensity, 
possibly secondary to sinus congestion and tension.  It was 
remarked that his headaches could be a manifestation of an 
underlying psychiatric problem.

The veteran's respiratory system was reported as "normal."  
Sinus X-rays were normal.

Examination of the digestive system revealed a soft abdomen 
with no splenomegaly, abnormal bowel sound, acid, or pain.  
An upper gastrointestinal (GI) series showed a deformity 
involving the duodenal bulb consistent with old ulcer 
disease; no active ulcer crater was seen.

b.  Newly-submitted evidence

Evidence added to the claims file since the January 1996 
rating decision consists of a VA outpatient record and the 
veteran's form DD-214.

The outpatient record is dated in July 1997.  It shows 
complaints of vomiting, diarrhea, nausea, and general 
malaise.  The veteran reported 5 to 6 bowel movements per 
day.  Diagnostic impression was gastroenteritis.

The veteran's form DD-214 reports his period of active duty, 
military occupational specialty, awards and citations, and 
other pertinent service discharge information.

IV.  Analysis

a.  Absence of service medical records

Initially, the Board notes that the veteran's service medical 
records are not of record.  The RO attempted on several 
occasions to obtain these records from the appropriate 
service records repositories, including the National 
Personnel Records Center.  Specifically, requests for service 
medical records are shown in May 1995, June 1995, and, 
pursuant to Board remand, February 1999.

The law provides that:

Although it is the responsibility of any 
person filing a claim for a benefit 
administered by the Department of 
Veterans Affairs to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that the claim is well 
grounded, the Department of Veterans 
Affairs shall assist a claimant in 
developing the facts pertinent to his or 
her claim.  This requirement to provide 
assistance shall not be construed as 
shifting from the claimant to the 
Department of Veterans Affairs the  
responsibility to produce necessary 
evidence.

38 C.F.R. § 3.159  (1999).

Furthermore:

When information sufficient to identify 
and locate necessary evidence is of 
record, the Department of Veterans 
Affairs shall assist a claimant by 
requesting, directly from the source, 
existing evidence which is either in the 
custody of military authorities or 
maintained by another Federal agency ... 
Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the claimant could rectify, the 
Department of Veterans Affairs shall so 
notify the claimant and advise him or her 
that the ultimate responsibility for 
furnishing evidence rests with the 
claimant.

Id.

In this case, the RO not only attempted to obtain the 
veteran's service medical records on several occasions, but 
also notified the veteran of its unsuccessful attempts to do 
so.  Furthermore, it also sent a letter to the veteran in 
February 1999 specifically requesting that he furnish any 
available service medical records in his possession.  (He 
replied that he had none.).  In addition, the veteran was 
notified that the RO attempted to obtain his service medical 
records, that it was unsuccessful in doing so, and that it 
was his overall burden to provide said records in the April 
1998 Statement of the Case and April 1999 Supplemental 
Statement of the Case.  Overall, the Board finds that 
sufficient attempts have been made to fully develop the 
veteran's claim.

b.  New and material evidence

As stated above, the veteran's claim seeking entitlement to 
service connection for sinusitis, headaches, a sleeping 
disorder (anxiety), and a digestive disorder was finally 
denied by the RO in January 1996.  The Board may reopen and 
reconsider that claim only if the veteran presents new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  
(1999); (West 1991); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  In this case, the only 
additional evidence is the July 1997 VA outpatient record and 
the veteran's form DD-214.  Neither of these documents is new 
evidence.  The 1997 VA record is not new because it merely 
shows recent treatment for a digestive disorder.  That the 
veteran currently had a digestive problem was previously 
shown by the May 1995 VA examination report.  That report 
revealed results of an upper gastrointestinal series, 
indicating that he had a duodenal deformity consistent with 
an old ulcer.  That the veteran currently had a digestive 
disorder was accepted by the RO in its January 1996 decision.  
Therefore, the 1997 VA report is merely cumulative evidence.

Similarly, the form DD-214 is not new evidence.  While it 
verifies the veteran's dates of service and other military 
information, the relevant portion of that information was 
already provided to the RO and the Board in the veteran's 
April 1995 Application for Compensation, VA Form 21-526.  
Thus, it, too, is cumulative.  See Evans, 9 Vet. App. at 283.

It is noteworthy that the 1997 VA medical record and form DD-
214 are also not "material" for purposes of new and 
material evidence.  As stated above, in order to be 
"material," the evidence must be probative of the "issue 
at hand."  Evans, 9 Vet. App. at 283; Hodge, supra.  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  In January 1996, the RO denied the veteran's claim 
for service connection because it found no evidence that any 
sinusitis, headaches, sleeping disorder, or digestive 
disorder was incurred in or related to service, given the 
lack of service medical records.  The 1997 VA report and form 
DD-214 do not pertain to the issue of inservice incurrence of 
these disorders in any way, shape, or form.  Therefore, they 
are not material to the claim.  See 38 C.F.R. §§ 3.156, 3.303  
(1999).

The Board notes that "[w]here the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the  decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction" and that 
"[t]his comprehends official service department records 
which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans 
Affairs."  38 C.F.R. § 3.156(c)  (1999).  However, form DD-
214 is a recently added service department record, it is not 
new and material evidence.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance.  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  The Board also notes 
that the RO used the "reasonable possibility" language in 
its February 1998 decision.  Therefore, the Board must 
consider whether the veteran has been prejudiced by its 
decision, supra.  38 U.S.C.A. § 7621(b)  (West 1991); see 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board finds no prejudice.  Specifically, the Board finds that 
the "reasonable possibility" language was not controlling 
in this case.  As stated above, the Board finds that the 
evidence added to the claims file since the RO's 1996 rating 
decision is not even "new," being merely cumulative of 
previously-considered evidence.  The RO agreed with this 
conclusion in its April 1999 Supplemental Statement of the 
Case, in which it expressly held that the additional evidence 
considered was not new, because it was cumulative and 
redundant.  Thus, it is clear that the RO would have denied 
the veteran's claim even without its "reasonable 
possibility" analysis.  The law does not require a useless 
act.  There is no prejudicial error if it is clear that a 
claim would have been unsuccessful irrespective of the error.  
Winters v. West, 12 Vet. App. 203, 207  (1999).  Moreover, 
the new test for new and material evidence requires that the 
veteran's claim be well-grounded prior to reopening.  Id.; 
Elkins v. West, 12 Vet. App.  209  (1999).  Here, the 
veteran's claim is not well-grounded because there is no 
evidence of inservice incurrence of any of the disorders for 
which he seeks service connection.  Caluza v. Brown, 7 Vet. 
App. 498, 506  (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) 
(table).

It is noteworthy that, even though evidence is not found to 
be new and material, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted to reopen a VA benefits claim through the 
presentment of new and material evidence.  Graves v. Brown, 9 
Vet. App. 172 (1996) (per curiam), citing Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under section 5103(a) in its statement of the case 
and supplemental statement of the case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.



ORDER

Because new and material evidence has not been received to 
reopen a claim of entitlement to service connection for 
sinusitis, headaches, a sleeping disorder (anxiety), and a 
digestive disorder, the benefit sought on appeal is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

